 

:'m` § T d l
AO 245B (CASDRev. 08/13) Judgment in a Criminal Case for Revccations § iii §w~ §§ §§

UNITED STATES DISTRICT COURT APR 15 2919

CLERK U F":" F?E¥“`WSCT COL!RT
SOUTHERN DISTRICT OF CALIFORNIA $DUTHZERN unavailing 9[ EAL!FQRNM
UNITED sTATEs oF AMERICA JUDGMENT IN A CRIM ` *:..,._.DF~____H'“`UTY
(For Revocation of Probation or Supervised Release)
V (For Offenses Committed On or After November l, 1987)

LUIs ROBERTO REVILLA (1)

 

Case Number: l7CR1255-JLS

MAXINE I. DOBRO

Defendant’s Attorney

 

REGISTRATION No. 33625298

E -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 4, 5 AND 6

i:l was found guilty in violation cf allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation

nv3, Unlawfui use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
4, 5, 6 Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

April 10. 2019

Date of lmposition of Sentence

Q. " ` de%?’/z///Z¢Q’

oNoRABIJa’JANl`s' L. SAMMARTINO
UNITED sTATES DISTRICT JUDGE

   

l7CR1255-JLS

 

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUIs RoBERTo REVILLA (i) Judgmem - Page 2 ofz
CASE NUMBER: 170R1255-n,s

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
9 Months to run consecutive to 12CR2679-JLS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
l. Incarceration in the Southwest Region of the United States to accommodate family Visits.

2. GED and Vocational Training Pro grams
3. Drug and alcohol counseling/treatment

E|:|

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

|:l as notified by the United States l\/larshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:I as notified by the United States Marsl'lal.

|] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certiHed copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

l7CR1255-JLS

 

